Citation Nr: 1331922	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for degenerative joint disease (DJD) of the shoulders.

2.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

3.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to service-connected lipoma of the right buttock.

4.  Entitlement to service connection for disability of the left foot, claimed as a boil.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1996.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran originally requested a hearing before the Board on his August 2012 substantive appeal, but subsequently withdrew the request in a July 2013 statement. 

With regard to the PTSD claim on appeal, the Board considered whether the issue reasonably encompassed any other mental disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran is clearly seeking entitlement to service connection for PTSD specifically.  Additionally, the RO, in a January 2010 rating decision, considered and denied entitlement to service connection for PTSD and entitlement to service connection for adjustment disorder with depression.  The Veteran did not appeal this denial and only specifically petitioned to reopen the PTSD claim in a March 2011 statement.  Moreover, none of the evidence received after the January 2010 rating decision relates to an adjustment disorder with depression.  The Board has limited its consideration accordingly.

Although the RO determined in the October 2011 rating decision that new and material evidence had been submitted to reopen the claim for service connection for PTSD, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to increased ratings for the left knee disability and gastro-esophageal reflux disease (GERD) have been raised by the record (see August 2012 substantive appeal), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a disability of the left foot, claimed as a boil, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for DJD of the shoulders was denied in an unappealed February 2003 rating decision.

2.  The subsequently received evidence is cumulative or redundant of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for PTSD was denied in a January 2010 rating decision; the Veteran did not appeal the decision or submit pertinent evidence within the appeal period.

4.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

5.  PTSD has not been present during the pendency of this claim.

6.  ED was not present in service, ED is not etiologically related to service, and ED was not caused or permanently worsened by the Veteran's service-connected lipoma of the right buttock.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for DJD of the shoulders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  The criteria for entitlement to service connection for ED, claimed as secondary to service-connected lipoma of the right buttock, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented. To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was provided all required notice in pre-adjudication letters mailed in April 2011 and May 2011. 

The Veteran's service treatment records and VA outpatient treatment records have been obtained.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

The Veteran was provided VA examinations with respect to his psychiatric claim in 2008, and most recently in April 2013.  The Veteran was provided a VA examination with respect to his ED claim in June 2011.  The examination reports reflect that in addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and properly supported their conclusions.  Therefore, the Board has determined that the examination reports are adequate for adjudication purposes.

Although no VA examination was provided and no VA medical opinion was obtained in response to the shoulder claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material has not been received.  See 38 C.F.R. § 3.159(c)(4).  

Therefore, the Board is also satisfied that VA has satisfied its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claims. 

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim," as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

DJD of the Shoulders

In February 2003, the RO denied service connection for DJD of the shoulders.  The Veteran was notified of the decision and his appellate rights, but did not file a notice of disagreement with the decision.

At the time of the February 2003 denial, the record contained the Veteran's service treatment records, which are negative for evidence of a disability of either shoulder.  Also of record were post-service VA outpatient treatment records dated from 1996 to 2003, which show joint complaints.  There is no indication in the VA outpatient records that the Veteran had a disability of either shoulder within one year after his discharge from service or that any current shoulder disorder is related to service.  Also of record was a May 1996 VA examination report, but it does not document any complaint, abnormality or diagnosis related to either shoulder.  A January 2003 statement by the Veteran's treating VA physician's assistant (PA) indicates a pertinent medical history of DJD with bilateral shoulder pain.  This statement does not indicate when DJD became first manifest or otherwise address its etiology.  The record also notes the Veteran's statements indicating bilateral shoulder pain.

Evidence received since the February 2003 denial includes additional VA outpatient treatment records from 2003 to 2012 and additional statements from the Veteran.

The additional VA outpatient treatment records since 2003 merely indicate a pertinent medical history of DJD of the shoulders.  No ongoing treatment is indicated and no medical professional has associated any shoulder diagnosis to his military service.  The Veteran's statements, moreover, merely indicate ongoing shoulder pain.

None of the evidence added to the record suggests that the Veteran's DJD was present in service, was manifested within a year of separation from service, or is etiologically related to service.  Therefore, the evidence is not new and material.

Accordingly, reopening of the claim for service connection for DJD of the shoulders is not warranted.

PTSD

In January 2010, the RO continued the previous denial of entitlement to service connection for PTSD because the evidence failed to show that the Veteran had PTSD.

The Veteran was notified of the decision and his appellate rights, but did not file a notice of disagreement with the decision.  

The evidence of record at the time of the January 2010 denial included the Veteran's service treatment records, which are negative for evidence of PTSD.  Also of record were service personnel records and other evidence confirming in-service combat exposure in Southwest Asia.  The record also included VA outpatient treatment records dated from 1996 to 2010.  These records reflect mental health treatment , with assessment of 2006 and 2009, a July 2006 diagnosis of adjustment disorder, and a November 2009 diagnosis of major depressive disorder.  The record further contained a December 2008 VA examination report in which the examiner concluded the Veteran did not meet the diagnostic criteria for PTSD.  The record also contained statements from the Veteran describing in-service stressors and combat-related experiences.

Since January 2010, the record contains VA outpatient treatment records dated from 2010 to May 2012, which show negative PTSD screens in April 2011 and May 2012.  Also added to the record is the report of an April 2013 VA examination provided in response to the Veteran's claim.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD (Reopened Claim)

The Veteran claims he has PTSD as a result of combat stressors in Southwest Asia.  The evidence satisfactorily establishes his participation in combat and his claimed stressors are consistent with that combat.  Therefore, the combat stressors are not in dispute in this appeal.

The service treatment records are negative for evidence of any psychiatric disorder.

The post-service medical evidence includes VA outpatient treatment records dated from 1996 (immediately after service) to May 2012.  These records do confirm mental health treatment with conflicting opinions. 

The Veteran was afforded a general VA examination in May 1996, shortly after separation.  The examination focused on other unrelated conditions and the Veteran did not complain of any PTSD-related symptomatology at that time.

In July 2003, the Veteran was seen at a VA facility complaining of "adjustment to illness issues."  He denied depression at that time.  Rather, he sought assistance from the VA social worker in adjusting to his physical limitations due to his health problems.

In September 2005, the Veteran sought treatment at a VA mental health outpatient clinic following a positive PTSD screen test by his regular provider.  The Veteran indicated symptoms including dreams, hypervigilance, and sleep disturbances.  The PA at that time diagnosed the Veteran with "dysthmyia" and "[rule out] PTSD." VA records dated in 2006 to 2007 VA reflect mental health counseling with a readjustment counseling therapist.  Although these records note the Veteran's PTSD symptoms and other personal problems, there is no indication the Veteran was formally diagnosed with PTSD at those times.  The Board finds noteworthy that many of these sessions centered on the Veteran's stress surrounding his wife's mental illness. 

In July 2006, the VA attending physician diagnosed the Veteran with adjustment disorder with mixed emotional features, but also indicated "he qualifies for a PTSD diagnosis as well" in light of the Veteran's intrusive thoughts from Desert Storm.  A November 2009 VA outpatient treatment record also notes a diagnosis of PTSD and major depressive disorder.  In contrast, PTSD screens done in April 2011 and May 2012 were negative.

The Veteran was afforded VA examinations in December 2008 and April 2013 to reconcile whether the Veteran has PTSD.

The December 2008 VA examiner considered the Veteran's statements of in-service combat-related stressors and current statements.  The examiner reviewed the claims folders, to include the VA outpatient treatment records and therapy sessions.  The examiner also noted the Veteran's wife's mental illness and other personal stressors.  Ultimately, the examiner found the Veteran did not meet the diagnostic criteria for any psychiatric diagnosis, to include PTSD.  Rather, the examiner opined as follows:

[The Veteran] describes a normal adjustment to a difficult and traumatic situation.  He is not currently experiencing any significant emotional distress or social or occupational interference due to the difficulties he experiences.  These experiences are in the normal range of human experience and do not meet criteria for a psychiatric diagnosis.

The Veteran was afforded another VA examination in April 2013.  The examiner reviewed the claims folders, and detailed the Veteran's contentions, combat exposure, and symptoms.  The April 2013 examiner similarly found the Veteran did not meet the diagnostic criteria for any psychiatric diagnosis, to include PTSD.  While the Veteran described various stressful circumstances during his military service, the examiner found the only current symptom the Veteran was able to identify as affecting his on-going function was "once or twice weekly dreams where he wakes up sweaty."  The examiner concluded, "the mild nature of the symptoms and the [V]eteran's generally good social and occupational adaptation do not indicate the presence of any formal diagnosis."  With regard to PTSD specifically, the examiner explained that the Veteran's description of in-service stressors and his response to those stressors did not meet criterion A for the diagnosis of PTSD.  Specifically, the Veteran did not feel "in shock" "helpless" "in fear" or "horrified" by the events.  Rather, the Veteran described in-service events in a "calm matter of fact manner."  The examiner also noted that the Veteran's biggest current stressor is coping with his wife's mental disorder.

The Board finds the 2008 and 2013 VA examination opinions persuasive.  They are based on a thorough review of the record, examinations of the Veteran, and consideration of the Veteran's claimed in-service stressors.  While VA outpatient treatment records indicate at times the Veteran was diagnosed with PTSD or treated for PTSD symptoms, these records are also conflicted with other treatment records specifically ruling out PTSD.  Moreover, none of the outpatient records identify the elements supporting a diagnosis of PTSD.  The 2008 and 2013 VA examiners considered all the conflicting evidence in rendering the opinions. 

In short, the evidence of record confirms the Veteran's in-service exposure to combat-related stressors, some post-service treatment for possible PTSD symptomatology, but differing opinions as to whether the Veteran meets the diagnostic criteria for PTSD related to in-service stressors.  The Board finds the 2008 and 2013 VA examination reports persuasive in concluding the Veteran does not meet the criteria for PTSD.  These examination reports outline the Veteran's pertinent military and medical history and offer a detailed rationale why the Veteran's current symptoms do not fit the diagnostic criteria for PTSD.  Also significant, the most recent PTSD screening tests offered to the Veteran in 2011 and 2012 were negative.

Accordingly, the Board concludes that service connection for PTSD is not warranted because the disorder has not been present during the pendency of this claim.  In reaching this decision the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

ED

The evidence does not show and the Veteran does not claim that he had ED in service or until many years thereafter, or that ED is related to his active service.

The Veteran claims that service connection is warranted for ED because it is related to his service-connected lipoma of the right buttock.

In response to his claim, the Veteran was afforded a VA examination in June 2011.  The examiner opined, "there is no conceivable way that [] ED would either [be] caused by or aggravated by a lipoma on the lower right buttock."  The examiner explained that the Veteran's lipoma in particular causes pain with pressure or sitting, but does not include nerve involvement.  Without nerve involvement, the examiner explained the lipoma could not affect the nerves that involve erections.  The examiner concluded:

Veteran has a normal but low testosterone level which likely contributed to ED, also but he expressed lack of interest due to a busy lifestyle as well.  These 2 probable causes of ED would not be due to or aggravated by lipoma.

The Board finds the 2011 VA examination opinion to be persuasive.  It is based on a review of the Veteran's pertinent history and is properly supported.  There is no contrary medical opinion of record.

While the Veteran might sincerely believe that his ED is related to his service-connected lipoma, his lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board concludes that service connection for ED is not warranted.  In reaching this decision the Board has considered the benefit-of-the-doubt rule, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for DJD of the shoulders is denied.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for PTSD is granted. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for ED, claimed secondary to service-connected lipoma of the right buttock, is denied.


REMAND

The Veteran claims entitlement to service connection for a boil on his left foot.  Specifically, the Veteran claims he has a painful left foot boil and recurrent plantar warts that he has removed periodically since his discharge from active duty.  

The Veteran's service treatment records indicate the Veteran self-reported foot trouble on his May 1995 examination, to include "athlete's foot," but no actual diagnosis was indicated at that time.  The in-service treatment note various skin-related problems and show that in July 1980, the Veteran's feet were treated for minor lacerations after he stepped on pieces of glass.  Following service, in October 1996, the Veteran underwent an enlistment examination for the Army National Guard.  At that time, the examiner noted various foot diagnoses, to include plantar warts of the left foot.  

In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of any left foot disorders present during the period of this claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any pertinent VA outpatient records for the period since May 2012.

2.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the nature and etiology of all left foot disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner. 

The examiner should identify all left foot disorders that have been present during the period of the claim. With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If any requested opinion cannot be provided, the examiner must explain why the opinion cannot be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide a supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


